DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanner et al. (US 2014/0150911 A1).
With regard to claim 1, Hanner et al. teach an intravenous (IV) spike for administering a medicinal fluid from a container, the IV spike comprising: an elongate body having an upper portion and a lower portion (Fig. 12 member 52), the elongate body configured to be coupled to a drip chamber (Fig. 12 member 34); a plurality of screw threads disposed along and protruding radially outward from an outer surface of the lower portion of the elongate body (Fig. 9 member 50), wherein: the lower portion has an outer diameter greater than an outer diameter of the upper portion (Figs. 5 and 12, see the upper portion at the tip in the area of 60 this tip has a smaller diameter than the lower portion, further the thread can be considered as part of the diameter of the lower portion which results in a greater diameter than the upper portion); the outer surface is configured to engage an internal surface of an outlet port of the container in a coupled configuration (Fig. 12 couples with port 104); and in the coupled configuration edges of the screw threads grip and engage the internal surface of the outlet port of the container to create a seal between the lower portion of the elongate body and the outlet port of the container and to retain the body in the outlet port ([0035] the threads are self-tapping).

With regard to claim 3, see Fig. 12.
With regard to claims 6 and 7, see [0035], the threads are self-tapping.
With regard to claim 8, as 50 rotates about the spike portions of 50 form radial bands at regular intervals (Fig. 9).
With regard to claim 9, see helical threads in Fig. 9.
With regard to claim 10, Hanner et al. teach an intravenous (IV) drip system comprising: an IV container containing a fluid (Fig. 12 member 102) and including a fluid outlet port having an internal surface, the internal surface being configured without a sealing member (Fig. 12 member 104); a spike having an elongate body including an upper portion, a lower portion (Fig. 12 member 52), and a plurality of screw threads disposed along and protruding radially outward from an outer surface of the elongate body (Fig. 9 member 50), wherein: the lower portion has an outer diameter greater than an outer diameter of the upper portion (Figs. 5 and 12, see the upper portion at the tip in the area of 60 this tip has a smaller diameter than the lower portion, further the thread can be considered as part of the diameter of the lower portion which results in a greater diameter than the upper portion); the outer surface of the lower portion is configured to engage the internal surface of the fluid outlet port of the IV container in a coupled configuration (Fig. 12, [0035]); and in the coupled configuration, the screw threads penetrate at least partially into the internal surface of the outlet port of the IV container to create a seal between the spike and the outlet port of the container and to retain the spike in the outlet port ([0035] the threads are self-tapping).

With regard to claim 14, see [0035], the threads are self-tapping.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanner et al. (US 2014/0150911 A1) in view of Cheng (US 2016/0199548 A1).
With regard to claims 4 and 12, Hanner et al. teach a device substantially as claimed.  Hanner et al. do not disclose a sealing member.  However, Cheng teaches using a gasket, o-ring, thread tape or combination thereof between threaded portions to ensure a fluid seal ([0035]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a seal between the threaded spike and the inlet port in Hanner et al. as Cheng teaches this is beneficial to ensure a fluid seal.  As it would be placed between these members it would need to be placed between threads in Hanner et al. as the threads themselves tap into the wall of the outlet.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanner et al. (US 2014/0150911 A1) and Cheng (US 2016/0199548 A1) as applied to claims 4 and 12 above, and further in view of Balteau et al. (US 2009/0204080 A1).
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanner et al. (US 2014/0150911 A1) as applied to claim 10 above.
With regard to claim 15, Hanner et al. teach an IV container but do not specifically disclose if it is or is not ISO compliant.  However, as the spike of Hanner et al. functions by self-tapping into the inlet port of the IV container it would be able to be used either with a compliant or non-compliant container.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the spike of Hanner et al. with a non-ISO compliant container as Hanner et al. is self-tapping further, as there a finite number of container options, a container can either be or not be ISO-complaint one of ordinary skill would find it obvious to try the spike with either type of container and it would yield the same predictable result with either type of container.
Response to Arguments
Applicant's arguments filed April 8, 2021 have been fully considered but they are not persuasive. Applicant has generally alleged that Hanner does not disclosed the amended limitation.  No specific detail or explanation has being provided as to why Applicant believes .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783